BROSMAN, Judge
(dissenting):
The accused was tried for desertion with intent to remain away permanently. The evidence that  the two prior unauthorized absences had been terminated by surrender suggests to me the very antithesis of such an intent, and that — for whatever reason — the accused was no more than a “recidivist absentee,” and not one who sought to leave the Navy once and for all. See my dissent in United States v. Knoph, 2 USCMA 108, 6 CME 108. Accordingly the minimal rélevance of the prosecution evidence of prior absences, weighed against the probability of dam*270'age to the accused from its acceptance in this particular type of case, leads me to conclude that the evidence in question was inadmissible.
If, however, the accused had been charged with unauthorizedly absenting himself with intent to shirk important service — as proscribed by Article 85 (a) (2) of the Uniform Code — I incline to believe that this same evidence would have been admissible. Certainly an infinitely stronger case for its acceptance might be made out. See United States v. Deller, 3 USCMA 409, 12 CMR 165; United States v. O’Neil, 3 USCMA 416, 12 CMR 172. In that context, the termination of the prior absences by surrender would be much more nearly consistent with an intent on the accused’s part to prevent his rendition of important service.